                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-0170-WJM-NYW

JOEL SCOTT, and
CARON SCOTT,

      Plaintiffs,

v.

THE BUCKNER COMPANY,

      Defendant.


     ORDER DENYING AS MOOT DEFENDANT’S FIRST MOTION TO DISMISS
         AND DENYING DEFENDANT’S SECOND MOTION TO DISMISS


      In this action, Plaintiffs Joel Scott and Caron Scott (“Plaintiffs”) bring various

claims against Defendant The Buckner Company, Inc. (“Defendant”). (ECF No. 24.)

Before the Court are Defendant’s (1) Motion to Dismiss for Improper Venue (“First

Motion to Dismiss”; ECF No. 14); and (2) Reasserted Motion to Dismiss for Improper

Venue in Response to Plaintiffs’ First Amended Complaint (“Second Motion to Dismiss”;

ECF No. 39). For the reasons set forth below, the Court denies as moot the First

Motion to Dismiss and denies the Second Motion to Dismiss.

                                   I. BACKGROUND

      Plaintiffs are residents of Colorado. (ECF No. 24 at 1, ¶ 1.) Defendant is a Utah

corporation in the business of procuring insurance, and whose principal place of

business is in Salt Lake City, Utah. (ECF Nos. 24 at 1, ¶ 2 & 14 at 2.) Silverhawk

Enterprises, Inc. (“Silverhawk”), is a Utah corporation that builds custom homes, and
whose principal place of business is located in Utah. (ECF Nos. 24 at 2–3, ¶¶ 6, 9 & 37

at 2.)

         In 2012, Plaintiffs hired Silverhawk to build an approximately $800,000 home in

Salida, Colorado (the “Home”). (ECF No. 24 at 2, ¶ 6.) Before construction

commenced, Silverhawk contacted Defendant’s employee, Beat Koszinowski

(“Koszinowski”), to obtain liability insurance for the project. (Id. at 3, ¶ 9.) Koszinowski

had been Silverhawk’s insurance agent for several years. (Id.)

         Since the Home was to be built outside of Utah, the state where Silverhawk is

based and most of its construction projects occur, Silverhawk’s principal, Thomas

Hasleton (“Hasleton”), allegedly “approached Koszinowski for the express purpose of

ensuring that the work on the [Home] would be covered by liability insurance.” (Id.) In

doing so, Hasleton allegedly described the project to Koszinowski, advised him that the

Home would be built in Colorado, and expressly directed him to acquire full coverage

for the project. (Id.) Koszinowski then procured for Silverhawk liability insurance

policies from Mid-Continent Casualty Company (“Mid-Continent”). (Id. at 2, ¶¶ 7–8.)

         Sometime after Koszinowski had procured the initial insurance policy,

Silverhawk’s lender wanted proof that the project was insured. (Id. at 3, ¶ 10.) Thus,

the lender requested that Silverhawk have Defendant complete two Evidence of

Property Insurance (“EOI”) forms with respect to the coverage Defendant had procured

for Silverhawk for the project. (Id.) In the first EOI, Defendant stated that Silverhawk

was covered by an “Installation/Builders Risk/Course of Construction Coverage” policy

issued by Great American Insurance Group (who is apparently Mid-Continent’s parent



                                              2
company) for a period of one-year starting on November 3, 2011. (Id.; see also ECF

No. 38-1 at 1.) In addition, the first EOI stated that the “project location” was in Salida,

Colorado. (ECF No. 24 at 3, ¶ 10; see also ECF No. 38-1 at 1.)

       In the second EOI, Defendant stated that Silverhawk was covered by a policy

issued by Great American Insurance Group for “[b]lanket builders risk/course of

construction of residential 1-6 family dwellings within the States of Utah, Wyoming and

Colorado.” (ECF No. 24 at 3, ¶ 10; see also ECF No. 38-1 at 2.) Additionally, the

second EOI stated that the property was located in Salida, Colorado. (ECF No. 24 at 3,

¶ 10; see also ECF No. 38-1 at 2.) Plaintiffs claim that Defendant also “issued

Certificates of Liability Insurance for each of the years that the [H]ome was being

constructed, indicating that Silverhawk was insured under the Mid-Continent Policies for

work on the [H]ome.” (ECF No. 24 at 3, ¶ 10.)

       According to Plaintiffs, as a result of Defendant’s alleged representations to

Silverhawk that the project was covered by liability insurance, Silverhawk in turn

informed Plaintiffs that the project was insured. (Id. at 3–4, ¶¶ 9, 11.) Plaintiffs allege

that they “relied on the existence of liability insurance in deciding to move forward with

the construction of their home by Silverhawk.” (Id. at 4, ¶ 11.)

       Construction began near the end of 2012 and the Home was substantially

completed by the end of 2014. (Id. at 2, 4, ¶¶ 6, 12.) After the Plaintiffs moved into the

Home, they discovered several defects in the property that they believed were caused

by Silverhawk and its subcontractors. (Id. at 4, ¶ 12; see also ECF No. 37 at 3.)

Plaintiffs claim that they spent approximately $260,000 correcting the defects and



                                              3
repairing the damage. (Id.)

         On September 28, 2015, Plaintiffs brought action against Silverhawk, Hasleton,

and others in the Chaffee County District Court in Salida, Colorado (the “state action”).

(Id. at 4, ¶ 14.) In that lawsuit, Plaintiffs sought reimbursement for the expenses they

incurred in correcting the construction defects. (Id.) After Silverhawk informed

Koszinowski of the claims against it, Defendant reported the state action to Mid-

Continent. (Id. at 4, ¶ 15.) Mid-Continent, however, denied coverage to Silverhawk for

the claims made against it by the Plaintiffs. (Id.) In particular, Mid-Continent denied

Silverhawk’s “request for a defense and indemnity because each of its Policies [with

Mid-Continent] contained endorsements that eliminated coverage for liability arising out

of Silverhawk’s ongoing or completed construction operations performed in the State of

Colorado.” (Id. at 4–5, ¶ 15.) Thus, Plaintiffs allege that Defendant “acquired no

liability coverage at all for Silverhawk for the construction of the [Home].” (Id. at 5,

¶ 15.)

         After being denied insurance coverage, Silverhawk and Hasleton expended

approximately $90,000 over the next three years defending themselves in the state

action. (Id. at 5, ¶ 16; see also ECF No. 37 at 4.) In August 2018, the parties to the

state action reached a settlement, whereby Silverhawk and Hasleton agreed to pay

$97,500 as partial reimbursement for the expenses Plaintiffs incurred to correct the

construction defects. (Id.) “Silverhawk and Hasleton subsequently assigned their rights

and claims against [Defendant] under Utah law to the [Plaintiffs].” (ECF No. 37 at 4;

see also ECF No. 24 at 5, ¶ 20.) This lawsuit followed. (ECF No. 1.)



                                              4
                              II. PROCEDURAL HISTORY

       On January 18, 2019, Plaintiffs filed this action against Defendant. (Id.) In the

Amended Complaint, Plaintiffs assert four claims against Defendant. Three of these

claims—negligent failure to procure, breach of contract to procure insurance, and

negligent misrepresentation—were assigned to Plaintiffs by Silverhawk and Hasleton

and are brought under Utah law. (ECF No. 37 at 4; see also ECF No. 24 at 7–9.)

While the fourth and final claim is also one for negligent misrepresentation, this claim is

asserted against Defendant under Colorado law. (ECF No. 37 at 4; see also ECF

No. 24 at 6.)

       On March 1, 2019, Defendant filed its First Motion to Dismiss. (ECF No. 14.) In

that motion, Defendant asks the Court to dismiss Plaintiffs’ Complaint “and/or change

venue to the U.S. District Court for the District of Utah pursuant to Fed. R. Civ. P.

12(b)(3).” (Id. at 1.) On March 12, 2019, Plaintiffs filed an Amended Complaint while

Defendant’s First Motion to Dismiss was still pending before the Court. (ECF No. 24.)

On March 22, 2019, Plaintiffs filed a Response to the First Motion to Dismiss. (ECF

No. 38.)

       On March 26, 2019, Defendant filed its Second Motion to Dismiss. (ECF

No. 39.) In that Motion, Defendant does not raise any new arguments but instead

“reasserts its previously filed [First] Motion to Dismiss” since the “Amended Complaint

does not contain new allegations altering the basis for or the arguments made in

support of Defendant’s [First] Motion to Dismiss.” (Id. at 1.) Indeed, the new

allegations in the Amended Complaint only pertain to the amount in controversy in the



                                             5
case. (Compare ECF No. 24 with ECF No. 1.) On April 16, 2019, Plaintiffs filed a

Response to the Second Motion to Dismiss, likewise asking the Court to “incorporate by

reference in its entirety” their previously filed Response (ECF No. 38). (ECF No. 47.)

                                     III. ANALYSIS

A.     First Motion to Dismiss is Moot

       It is well-established that an “amended complaint supersedes the original

complaint and renders the original complaint of no legal effect.” Franklin v. Kan. Dep’t

of Corr., 160 F. App’x 730, 734 (10th Cir. 2005) (citing Miller v. Glanz, 948 F.2d 1562,

1565 (10th Cir. 1991)); see also Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th

Cir. 1991). “Because the original complaint has been superseded and nullified, there is

no longer a live dispute about the propriety or merit of the claims asserted therein;

therefore, any motion to dismiss such claims is moot.” Brumfiel v. U.S. Bank, 2013 WL

12246738, at *1 (D. Colo. May 16, 2013) (internal citations omitted); see also

Mohammed v. Holder, 2009 WL 529549, at *3 (D. Colo. Mar. 2, 2009) (denying motion

to dismiss as moot because plaintiff’s amended complaint superseded his original

complaint to which the motion to dismiss was directed); Howeth v. Aramark Corp., 2011

WL 1428087, at *2 (D. Utah Apr. 13, 2011) (m otion to dismiss is moot when complaint

has been amended).

       Because the Complaint (ECF No. 1) has been superseded by Plaintiffs’

Amended Complaint (ECF No. 24), Defendant’s First Motion to Dismiss (ECF No. 14)

must be denied as moot. Nevertheless, because the Second Motion to Dismiss wholly

incorporates the First Motion to Dismiss, the Court will address the arguments made in



                                             6
the earlier motion. Similarly, because Plaintiffs’ Response to the Second Motion to

Dismiss wholly incorporates Plaintiffs’ previous Response, the Court will address the

arguments made in the earlier filing.

B.     Plaintiffs Have Made Prima Facie Showing that Venue is Proper in Colorado

       1.     The Applicable Venue Inquiry

       “Once venue is challenged, it is the plaintiff’s burden to show that venue is

proper in the forum district.” Hanson v. Bosley & Bratch, Inc., 2018 WL 4491424, at *3

(D. Colo. Sept. 18, 2018). “At the motion to dismiss stage, a plaintiff must present only

a prima facie showing of venue.” Cox v. Sullivan, 2014 WL 4352088, at *2 (N.D. Okla.

Sept. 2, 2014) (internal quotation marks omitted).

       “[I]n reviewing a defendant’s Rule 12(b)(3) motion to dismiss for improper venue,

the Court may examine facts outside of the complaint and must draw all reasonable

inferences and resolve all factual conflicts in favor of the plaintiff.” Aspen Corps. v.

Gorman, 2019 WL 1281211, at *5 (D. Colo. Mar. 20, 2019) (citing Hancock v. AT&T

Co., 701 F.3d 1248, 1260 (10th Cir. 2012)). “Specif ically, the Court must accept the

well-pleaded allegations of the complaint as true to the extent that they are uncontested

by the defendant’s affidavits.” Karl W. Schmidt & Assocs., Inc. v. Action Envtl. Sols.,

LLC, 2014 WL 6617095, at *2 (D. Colo. Nov. 21, 2014) (citing Hancock, 701 F.3d at

1260–61). “If the parties present conflicting affidavits, all factual disputes are resolved

in the plaintiff’s favor, and the plaintiff’s prima facie showing is sufficient notwithstanding

the contrary presentation by the moving party.” Id. (internal quotation marks omitted).

       “Of course, determination of proper venue does not require the court to choose



                                              7
the best venue or determine which forum has the most, or most significant, contacts

with plaintiff’s claims.” Sanchez v. Miller, 2016 WL 675816, at *3 (D. Colo. Feb. 19,

2016). “Moreover, ‘unless the balance is strongly in favor of the [defendant], the

plaintiff’s choice of forum should rarely be disturbed.’” Gorman, 2019 WL 1281211,

at *4 (quoting Scheidt v. Klein, 956 F.2d 963, 965 (10th Cir. 1992)). “Nevertheless,

courts will ‘accord little weight to a plaintiff’s choice of forum where the facts giving rise

to the lawsuit have no material relation or significant connection to the plaintiff’s chosen

forum.’” Sanchez, 2016 WL 675816, at *3 (quoting Emp’rs Mut. Cas. Co. v. Bartile

Roofs, Inc., 618 F.3d 1153, 1168 (10th Cir. 2010)).

       The federal venue statute provides that a civil action may be brought in:

              (1) a judicial district in which any defendant resides . . .;

              (2) a judicial district in which a substantial part of the events
              or omissions giving rise to the claim occurred [the ‘Events or
              Omissions Inquiry’], or a substantial part of property that is
              the subject of the action is situated [the ‘Property Inquiry’];
              or

              (3) if there is no district in which an action may otherwise be
              brought as provided in this section, any judicial district in
              which any defendant is subject to the court’s personal
              jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Plaintiffs assert that venue in the District of Colorado is proper not

only under § 1391(b)(1), but also under the separate Events or Omissions and Property

Inquiries of § 1391(b)(2). (See ECF No. 38.)

       After a careful review of the pleadings and applicable case law, the Court finds

that venue is proper in this District under the Property Inquiry, and that it need not

consider whether venue is also appropriate under § 1391(b)(1) or the Events or


                                               8
Omissions Inquiry of § 1391(b)(2). See Atl. Marine Constr. Co. v. U.S. Dist. Court for

the W. Dist. of Tex., 571 U.S. 49, 56 (2013) (“When venue is challenged, the court must

determine whether the case falls within one of the three categories set out in § 1391(b).

If it does, venue is proper”); see also ConocoPhillips Co. v. Jump Oil Co., 948 F. Supp.

2d 1272, 1282 (N.D. Okla. 2013) (treating “§ 1391(b)(1) and § 1391(b)(2) as alternative,

rather than hierarchical, venue provisions”); Wise v. Lindamood, 89 F. Supp. 2d 1187,

1196 (D. Colo. 1999) (concluding “that § 1391(b)(1), (2) provide alternative grounds for

venue”).

      The Court notes that there is limited case law regarding the Property Inquiry in

the Tenth Circuit. In fact, the Court has only been able to locate three cases in the

Circuit where the plaintiff alleged that venue was proper under the Property Inquiry.

See Mosier v. Farren, 731 F. App’x 808, 811 (10th Cir. 2018); DP Precise, LLC v.

Phoenix Ins. Co., 2013 WL 2378561, at *2 (D. Colo. May 30, 2013); In re $323,647.60

in Funds Belonging to Cal. Valley Miwok Tribe, 2019 WL 693248, at *3 (D.N.M. Feb.

19, 2019). Unfortunately, none of these cases provide insight on how the Property

Inquiry should be properly analyzed. See id.

      The Court recognizes that in Bartile Roofs, the Tenth Circuit introduced a “two-

part analysis” courts should follow when “reviewing challenges to venue under

§ 1391[(b)](2).” Id. The Court acknowledges that district courts have applied the Bartile

Roofs two-part analysis when reviewing venue challenges under the Events or

Omissions Inquiry of § 1391(b)(2). See, e.g., Cox, 2014 WL 4352088, at *2; Kunneman

Props. LLC v. Marathon Oil Co., 2018 WL 337752, at *2 (N.D. Okla. Jan. 9, 2018);



                                            9
Goellner-Grant v. JLG Indus., Inc., 2019 WL 568580, at *2 (D. Kan. Feb. 12, 2019);

Frickey v. Thompson, 136 F. Supp. 3d 1300, 1312 (D. Kan. 2015). Nonetheless, the

Court concludes that it need not apply the Bartile Roofs two-part analysis here, given

that both in that case, as well as in subsequent lower court decisions, only the Events

or Omissions prong of § 1391(b)(2) was at issue. Thus the Bartile Roofs line of cases

is inapposite to the Court’s inquiry here, given that the Court will be considering only the

Property Inquiry prong of § 1391(b)(2).

       The Court finds support for its conclusion based on the fact that the Tenth Circuit

only addressed the Events or Omissions Inquiry in Bartile Roofs. 618 F.3d at 1165–67.

Indeed, in reproducing the text of § 1391(b)(2) in the opinion, the Tenth Circuit omitted

entirely the Property Inquiry clause. Id. at 1165. Moreover, a review of the Bartile

Roofs two-part analysis makes clear that it only applies to the Events or Omissions

Inquiry. Under the analysis, courts first “examine the nature of the plaintiff’s claims and

the acts or omissions underlying those claims.” Id. at 1166 (emphasis added). Next,

courts “determine whether substantial events material to those claims occurred in the

forum district.” Id. (internal quotation marks omitted) (emphasis added). The Tenth

Circuit noted that the “substantiality requirement is satisfied upon a showing of acts or

omissions that have a close nexus to the alleged claims.” Id. (internal quotation marks

omitted) (emphasis added). Thus, the Court is convinced that the Bartile Roofs two-

part analysis is only applicable to the Events or Omissions Inquiry, and not to the

Property Inquiry, of § 1391(b)(2).




                                            10
          2.    Plaintiffs Have Satisfied the Property Inquiry

          Defendant argues in its Second Motion to Dismiss that “the District of Colorado is

the improper venue for this action because Defendant does not reside in Colorado and

none of the alleged events or omissions giving rise to the claim occurred in Colorado.”

(ECF No. 44 at 1 (emphasis added); see ECF No. 14.) In other words, Defendant

claims that venue is improper in this District because § 1391(b)(1) and § 1391(b)(2)’s

Events or Omissions Inquiry cannot be satisfied. (See ECF No. 14.) Thus, Defendant’s

arguments regarding § 1391(b)(2) in the Second Motion to Dismiss focus solely on the

Events or Omissions Inquiry. (Id. at 3–5.) Indeed, Defendant does not once address in

its Motion the Property Inquiry prong of § 1391(b)(2). (See ECF No. 14.)

          Because Defendant challenged Plaintiffs’ choice of venue, Plaintiffs have the

burden to establish that venue is proper in Colorado. See Hanson, 2018 WL 4491424,

at *3. Since Defendant has challenged venue through a motion to dismiss, Plaintiffs

need only present a prima facie showing that venue is proper. Cox, 2014 WL 4352088,

at * 2.

          In regard to the Property Inquiry, Plaintiffs make the following argument:

                Venue is proper under subsection (b)(2) in a district in which
                “a substantial part of property that is the subject of the action
                is situated[.]” Here, the Scotts’ property in Salida,
                Colorado[,] is at the center of each of the claims that are
                alleged against Buckner. It is the injury to that property that
                provides the foundation for all damages asserted by the
                Scotts—for their own as well as their assigned claims. Had
                no injury to the Scotts’ property occurred, this lawsuit would
                not exist.

                Specifically, the Scotts allege that the property would not
                have been injured but-for Buckner’s misrepresentations that


                                               11
              Silverhawk had insurance coverage in place in the event
              something went wrong during construction. If the property
              had not been injured, then the Scotts would not have
              incurred losses correcting or repairing those injuries and
              they would not have initiated the Chaffee County lawsuit to
              seek recompense. Thus, had the Scotts’ property not been
              injured, Silverhawk . . . and Thomas Hasleton would not
              have incurred losses defending themselves against and
              settling the Chafee [sic] County Suit. Venue is proper in this
              district pursuant to 28 U.S.C. § 1391(b)(2) as a result.

(Id. at 5–6 (internal citations omitted).) In its Reply, Defendant does not address the

Property Inquiry at all, let alone Plaintiffs’ arguments regarding the Inquiry. (See ECF

No. 44.)

       The record amply supports a finding that a substantial part of the real property

that is the subject of this action is situated in the judicial District of Colorado. The Home

located in Colorado is at the center of each of Plaintiffs’ causes of action. For instance,

Plaintiffs assert that they detrimentally relied on Defendant’s false representations to

Silverhawk that the Colorado project was fully covered with liability insurance. (ECF

No. 24 at 6.) Plaintiffs claim that based on these false representations, they allowed

Silverhawk to construct the Home, which in turn led to the damage of their property.

(Id.) The damages Plaintiffs seek for the claim is “the difference between the amount

expended to correct or repair the damage to the [H]ome and the amount paid pursuant

to the settlement of the [state] Lawsuit.” (Id.) Plaintiffs’ other three claims could be

similarly analyzed.

       Accordingly, the Court finds that all of Plaintiffs’ claims are intrinsically linked to

the Home, and thus to the real property which no one can dispute is located in the

judicial District of Colorado. Therefore, the record before the Court supports a finding


                                              12
that there is substantial property located within the judicial District of Colorado that is

the subject of this action. The Court notes that Defendant had an opportunity to

counter the arguments squarely raised in Plaintiffs’ Response regarding the Property

Inquiry or argue that the Property Inquiry does not apply under the circumstances.

Defendant, however, entirely failed to address the Property Inquiry in its Reply (or in its

Second Motion to Dismiss, which was filed after Plaintiffs’ Response). (See ECF Nos.

39 & 44.)

       For all these reasons the Court will deny Defendant’s Second Motion to

Dismiss.1

                                       IV. CONCLUSION

       For the reasons set for above, the Court ORDERS as follows:

1.     Defendant’s First Motion to Dismiss (ECF No. 14) is DENIED AS MOOT; and

2.     Defendant’s Second Motion to Dismiss (ECF No. 39) is DENIED.




       1
          Since the Court has concluded that Plaintiffs have made a prima facie showing that
venue is proper in Colorado under the Property Inquiry, the Court need not address the parties’
arguments regarding the Events or Omissions Inquiry. Nevertheless, the Court notes that a
review of the pleadings and applicable case law indicates that venue would likewise be proper
under the Events or Omissions Inquiry. See Bartile Roofs, 618 F.3d at 1165–67 (“Courts have
held that the alleged damages or loss under an insurance policy may constitute a substantial
event for purposes of the venue analysis”) (citing Uffner v. La Reunion Francaise, S.A., 244
F.3d 38, 43 (1st Cir. 2001) (“[I]n a suit against an insurance company to recover for losses . . . ,
the jurisdiction where that loss occurred is substantial for venue purposes”)). Considering the
entire sequence of events giving rise to this lawsuit, it appears evident that events occurring in
Colorado did indeed play a substantial role in Plaintiffs’ claims. See Bartile Roofs, 618 F.3d at
1167.

                                                13
Dated this 16th day of May, 2019.

                                         BY THE COURT:



                                         _________________________
                                         William J. Martínez
                                         United States District Judge




                                    14
